Citation Nr: 0021026	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than August 6, 
1998, for the assignment of a 70 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 6, 
1998, for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In July 2000, a motion on the veteran's behalf to advance his 
appeal on the Board's docket was granted for good cause 
shown.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  A Board decision dated in June 1998 denied an increased 
rating for PTSD and entitlement to TDIU.

2.  It was factually ascertainable on July 17, 1998 that an 
increase in the veteran's PTSD disability had occurred.

3.  The medical evidence shows that the veteran's service-
connected disability precluded all forms of substantially 
gainful employment on July 17, 1998.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date of July 17, 1998, for 
the assignment of a 70 percent disability evaluation for 
PTSD, is warranted.  38 U.S.C.A. §§ 5107, 7104 (West 1991); 
38 C.F.R. § 3.400 (1999).

2.  An effective date of July 17, 1998, for entitlement to 
TDIU, is warranted.  38 U.S.C.A. §§ 5110, 7104 (West 1991); 
38 C.F.R. § 3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran is essentially disagreeing with the 
effective dates of the increased rating for his PTSD and the 
grant of TDIU following a March 1999 difference of opinion 
decision.  In the March 1999 decision, the RO increased the 
rating for the veteran's PTSD from 50 to 70 percent, 
effective August 6, 1998, and granted entitlement to TDIU, 
also effective August 6, 1998.

I.  Effective date earlier than August 6, 1998, for the 
assignment of a 70 percent disability evaluation for PTSD.

A Board decision dated in June 1998 denied entitlement to a 
rating in excess of 50 percent for the veteran's PTSD.  The 
Board observes that no clear and unmistakable error claim 
with respect to the Board's June 1998 decision has 
specifically been raised by or on the veteran's behalf.

With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).

The veteran's September 18, 1998 claim for TDIU was 
considered by the RO to be a claim for an increased rating 
for PTSD.  The question before the Board is whether it was 
factually ascertainable that an increase in the veteran's 
PTSD disability had occurred during the period prior to his 
claim (September 18, 1998) and June 26, 1998, the date of the 
Board decision that denied entitlement to an increased rating 
for PTSD.  38 U.S.C.A. § 7104.

In a March 1999 decision, the RO increased the rating for the 
veteran's PTSD from 50 to 70 percent, effective August 6, 
1998.  The RO based its decision to grant an increase in the 
veteran's PTSD on an August 1998 special report of training 
and an October 1998 VA mental disorders examination.  The 
opinion concerning the veteran's PTSD symptomatology 
contained in the August 1998 special report of training was 
based, at least in part, on the veteran's July 17, 1998 VA 
hospitalization and treatment for ethanol abuse.  In this 
regard, the Board notes that the October 1998 VA examiner 
seemed to suggest (Axis V) that the veteran's PTSD and 
alcohol abuse problems were related.  Based on the foregoing, 
and resolving all doubt in the veteran's favor, the Board 
finds that it was factually ascertainable that an increase in 
the veteran's PTSD had occurred on July 17, 1998.  As there 
is no other medical evidence pertaining to the time period in 
question, the Board finds that there are no provisions that 
would allow the assignment of an effective date earlier than 
July 17, 1998.

II.  Effective date earlier than August 6, 1998, for TDIU.

A Board decision dated in June 1998 denied entitlement to 
TDIU.  The Board observes that no clear and unmistakable 
error claim with respect to the Board's June 1998 decision 
has specifically been raised by or on the veteran's behalf.

A TDIU rating claim is treated as a claim for increased 
disability compensation.  Applicable regulations provide that 
the effective date of an increase in disability compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

The first evidence of a claim for TDIU subsequent to the June 
1998 Board decision was received on September 18, 1998 (VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability).  Therefore, the 
question before the Board is whether it was factually 
ascertainable that the veteran was unemployable because of 
his service-connected disabilities during the period prior to 
the reopening of his claim (September 18, 1998) and June 26, 
1998, the date of the Board decision that denied entitlement 
to TDIU.  38 U.S.C.A. § 7104.

Based on an August 1998 special report of training reflecting 
that the veteran was "infeasible for employment" due to his 
PTSD, the RO assigned an effective date of August 6, 1998 for 
the veteran's TDIU.  However, the Board notes that the 
opinion concerning the veteran's unemployablity contained in 
the August 1998 special report of training was based, at 
least in part, on the veteran's July 17, 1998 VA 
hospitalization and treatment for ethanol abuse.  As noted 
previously, VA health personnel appear to have associated the 
veteran's PTSD (his only service-connected disability) with 
alcohol abuse.  The Board finds that it was factually 
ascertainable that the veteran was unemployable because of 
his service-connected disabilities on July 17, 1998.  
Accordingly, entitlement to an effective date of July 17, 
1998, for TDIU is warranted.  However, as there is no other 
medical evidence pertaining to the time period in question, 
the Board finds that there are no provisions that would allow 
the assignment of an effective date earlier than July 17, 
1998.


ORDER

Entitlement to an effective date of July 17, 1998, for the 
assignment of a 70 percent disability evaluation for post-
traumatic stress disorder PTSD, is warranted.  To this extent 
the appeal is granted.

Entitlement to an effective date of July 17, 1998, for 
entitlement to TDIU is warranted.  To this extent the appeal 
is granted.




		
	ROBERT E. SULLIVAN	
	Member, Board of Veterans' Appeals

 

